ORDER
On September 13, 2013, this Court’s Chief Disciplinary Counsel filed a petition for interim suspension which avers that the respondent, Elisa M. Pollard, a member of the Rhode Island Bar, has engaged in serious professional misconduct.
The respondent’s counsel was served with notice that this petition would be presented to the Court on October 17, 2013. The respondent’s counsel advised this Court that the respondent did not object to the petition and waived her right to appear before the Court. After review of the petition, we deem that an order of interim suspension is appropriate.
Accordingly, it is ordered, adjudged, and decreed that the respondent, Elisa M. Pollard, be and she is hereby suspended from engaging in the practice of law in this state, effective immediately.
The respondent may apply to this Court for reconsideration of this matter at a later date.